Citation Nr: 1024373	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Entitlement to a compensable evaluation for hypertension 
prior to April 28, 2006.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension from April 28, 2006.

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to June 2, 2006.

4.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from June 2, 2006.

5.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota.  In November 2006, 
the RO increased the rating for hypertension to 10 percent 
and assigned an effective date of April 28, 2006. 

The issues of entitlement to a rating in excess of 50 percent 
for PTSD since June 2, 2006, and entitlement to a TDIU, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 28, 2006, the Veteran's hypertension was 
not manifested by a diastolic pressure that was predominantly 
100 or greater, or by systolic pressure that was 
predominantly 160 or greater, and there was no history of the 
appellant having a diastolic pressure of 100 or more that 
required continuous medication to maintain control.

2.  Since April 28, 2006, the Veteran's hypertension has not 
been manifested by diastolic pressure predominantly 110, or 
more or by systolic pressure predominantly 200 or more.

3.  Prior to June 2, 2006, the Veteran's PTSD was not 
manifested by occupational and social impairment with 
deficiencies in most areas.     


CONCLUSIONS OF LAW

1.  For the period prior to April 28, 2006, the Veteran's 
hypertension did not meet the criteria for a compensable 
disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.104, 
Diagnostic Code 7101 (2009).

2.  From April 28, 2006, the Veteran's hypertension has not 
met the criteria for a disability rating in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b);  38 
C.F.R. §§ 3.159, 4.7, 4.104, Diagnostic Code 7101.  

3.  Prior to June 2, 2006, the criteria for a disability 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The Board finds that in this case the requirements of 
38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in October 2005 correspondence of the information and 
evidence needed to substantiate and complete his claim of 
entitlement to an increased rating for hypertension, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The claim was readjudicated in an April 
2007 supplemental statement of the case.

The Board acknowledges that the Veteran was not provided VCAA 
notice regarding his increased rating claim for PTSD, he is 
not prejudiced by the instant decision.  The evidence shows 
that in August 2006 the RO provided Veteran with the 
diagnostic criteria used to evaluate his claim for an 
increased rating for PTSD.  The claim was readjudicated in an 
April 2007 supplemental statement of the case.  Furthermore, 
the Veteran is represented by a service organization which is 
extremely well versed in veteran's law, and neither the 
appellant nor this service organization has asserted 
defective VCAA notice and any prejudice therefrom.  In fact, 
in a July 2007 statement, the representative referenced 
pertinent diagnostic criteria in making an argument for a 
higher evaluation for the Veteran's service-connected PTSD.  
As such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the 
rule of prejudicial error).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. 
§ 3.159(c).

Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
hypertension and PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which a service-connected 
disability adversely affects the appellant's ability to 
function under the ordinary conditions of daily life, and an 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Hypertension

In July 1995, entitlement to service connection was granted 
for hypertension, and a noncompensable rating was assigned 
under 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran's 
current claim for an increased evaluation for his service-
connected hypertension was received in October 2005.  Rating 
decisions issued in March and August 2006 confirmed and 
continued the noncompensable evaluation.  In November 2006, 
the RO assigned a 10 percent evaluation for the service-
connected disorder, effective April 28, 2006, the date of 
receipt of the Veteran's claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders, which was also treated as a 
claim for an increased rating for hypertension.     

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
where diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or where the 
an individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable rating is 
assigned.  38 C.F.R. § 4.31.

An April 2004 decision by the Social Security Administration 
found the Veteran disabled since December 2003 due to 
disorders of the back (discogenic and degenerative), with a 
secondary diagnosis of obesity and hyperalimentation.

VA clinical records dated in 2004 and 2005 disclose blood 
pressure readings of 149/76, 109/54, 127/79 and 99/78.

On VA examination in November 2005, the Veteran denied having 
high blood pressure and denied ever having hypertension.  He 
also denied taking any blood pressure medication.  During the 
examination, the blood pressure readings were 109/68, 139/83 
and 155/80.  The examiner noted that the Veteran denied 
significant hypertension or receiving any treatment for 
hypertension.  Physical revealed blood pressure of 169/68, 
109/68, 139/83, and 155/80.

VA clinical records dated from April 2006 to November 2007 
disclose blood pressure readings of 125/81, 145/90, 152/86, 
146/85, 156/87, 140/84, 134/83 and 119/67.  

On VA examination in June 2006, the examiner noted that the 
Veteran's hypertension was controlled.  During the 
examination, the blood pressure readings were 145/90, 152/86 
and 146/87.

Prior to April 28, 2006, the Board finds that a compensable 
evaluation for hypertension is not warranted.  Blood pressure 
readings obtained at VA clinical studies in 2004 and 2005, 
and on VA examination in November 2005, indicate that the 
Veteran's diastolic pressure was not predominately above 100 
and his systolic pressure was not predominately above 160.  
As the Veteran's systolic pressure has remained below 160 and 
his diastolic pressure readings have been below 100, the 
Board finds that a compensable evaluation for hypertension is 
not warranted prior to April 28, 2006.

The Board also finds that from April 28, 2006, the Veteran is 
not entitled to an evaluation in excess of 10 percent.  Blood 
pressure readings obtained during VA clinical reports in 2006 
and 2007 and on VA examination in June 2006 do not show 
systolic readings that were predominately 200 or greater, or 
diastolic readings that were predominately 110 or greater.  
As such, the readings recorded do not meet the criteria for a 
rating in excess of 10 percent from April 28, 2006.

The preponderance of the evidence is against the claims for a 
compensable evaluation for hypertension prior to April 28, 
2006 and an evaluation in excess of 10 percent since of April 
28, 2006.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claims must be denied.

PTSD

In May 2005, entitlement to service connection was granted 
for PTSD.  The disorder was rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 and a 50 percent rating was assigned 
effective December 29, 2004.  The RO construed the Veteran's 
April 2006 claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders as a claim of entitlement to an increased 
rating for PTSD as well.  An August 2006 rating decision 
confirmed and continued the 50 percent evaluation.  The 
Veteran appealed.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.
 
The Global Assessment of Functioning scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV). 
 
A global assessment of functioning score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A global 
assessment of functioning score of 41 to 50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A global assessment of functioning score of 
between 51 and 60 indicates that the Veteran has "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)." Global assessment of 
functioning scores ranging between 61 to 70 reflect "some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships."  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM -IV).
 
While the Rating Schedule indicates that the rating agency 
must be familiar with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, VA does not assign disability percentages based 
solely on global assessment of functioning scores.  See 38 
C.F.R. § 4.130.  Rather, global assessment of functioning 
scores are but one factor to be considered in conjunction 
with all the other evidence of record.

An April 2004 decision by the Social Security Administration 
found the Veteran disabled since December 2003 due to 
disorders of the back (discogenic and degenerative) with a 
secondary diagnosis of obesity and hyperalimentation.

At a November 2005 VA examination the Veteran reported temper 
problems prior to trying a new antidepressant three months 
previously.  He reported decreased energy, but the record 
also showed that the appellant weighed 338 pounds, and he was 
having mobility problems due to nonservice connected back and 
leg disorders.  The Veteran reported feelings of 
worthlessness due to an inability to work and provide income 
for his family.  He endorsed having nightmares two or three 
times a month, but also reported that his medication was 
helping.  He endorsed having suicidal thoughts every great 
once in a while, but stated that he would never commit 
suicide.  He denied manic episodes, and compulsive behavior.  
He reported problems with his short term memory, when around 
crowds, and reported avoiding topics related to his Vietnam 
service. 
 
Mental status examination revealed the appellant to have 
normal, coherent, rationale, and relevant speech.  He had a 
normal mood and affect.  There was no evidence of 
hallucinations, delusions, or any sign of any psychosis.  The 
veteran underwent a battery of psychological tests but the 
results were judged to be invalid.  The diagnosis was 
posttraumatic stress disorder, and a global assessment of 
functioning score of 55 was assigned.  The examiner opined 
that posttraumatic stress disorder did not render the 
appellant unemployable. 

At a VA psychiatric examination June 2, 2006, the Veteran 
reported that he continued to be married to his wife of over 
32 years and that the marriage was going well.  He reported 
that he has not been employed since 2003.  He reported 
enjoying ice fishing, deer hunting, spring fishing and bingo.  
He stated that he had two friends that he enjoyed going out 
and doing things with seven or eight times year.  He reported 
problems with his temper, particularly with his daughter who 
suffered from a bipolar disorder.  He denied getting into any 
physical fights since November 2005 examination.  He 
described worsening problems with depression, and that he 
stated that he had nightmares and generally felt down, 
especially on the anniversary of the death of his mother-in-
law in February 2000.  He noted, however, that while his 
depression had worsened it did not cause any significant 
problems with his social or married life.  He denied any 
change in his interest in the world, as well as any feelings 
of guilt, decreased energy, or decreased ability to 
concentrate.  His psychomotor behavior was within normal 
limits.  He reported getting five to six hours of sleep per 
night plus occasional naps during the day.  He denied making 
a suicidal attempt or self-mutilation since November 2005, as 
well as manic or hypomanic episodes.  He denied any visual, 
olfactory, gustatory or tactile hallucinations.  He did 
report some auditory disturbances stating that he had heard 
his name being called two times.  He denied delusions of 
reference, grandiosity, thought withdrawal, thought insertion 
or paranoia.  He reported some decline in his memory.  He 
reported a slight increase in symptoms of anxiety, including 
claustrophobia in big crowds.  

On mental examination, the Veteran was pleasant and 
cooperative.  He was alert and oriented to person, time, 
date, place and situation.  He was casually dressed and 
adequately groomed.  His psychomotor activity was within 
normal limits.  His eye contact was good.  His speech was 
regular in range, rate and production.  It was of normal 
spontaneity and volume.  His thought processes were logical, 
linear and goal-directed.  His thought content was clear.  
His mood was described as "bummed out."  His affect was 
full.  He denied most symptoms of a psychosis.  He did not 
appear to be responding to internal stimuli.  His 
intelligence appeared to be average.  He denied current 
suicidal or homicidal ideation.  The Veteran was diagnosed 
with posttraumatic stress disorder, and was assigned a global 
assessment of functioning score of 53.  Psychological tests 
suggested that the Veteran had severe depression with 
associated anxiety.  The examiner reported that the Veteran's 
symptoms of PTSD had worsened slightly since his last 
examination in November 2005, but commented that the 
Veteran's employability was not impaired by his psychiatric 
condition, but rather by his physical symptoms.  The examiner 
felt that the Veteran's quality of life was significantly 
impaired due to his symptoms and more so by his physical 
symptoms.  Moreover, the examiner felt that the Veteran's 
prognosis appeared fair, as long as his continued to follow 
his provider's recommendations.

From the foregoing, the evidence shows that prior to June 2, 
2006, the Veteran's posttraumatic stress disorder was not 
manifested by more than occupational and social impairment 
with reduced reliability and productivity.  While the Veteran 
showed evidence of severe depression and while he reported 
experiencing some auditory disturbances, a slight increase in 
anxiety, and some claustrophobia in big crowds on VA 
examination in June 2006, the evidence does not show that his 
PTSD caused obsessional rituals which interfered with routine 
activities.  Moreover, while the appellant reported thinking 
about suicide every great once in a while, he specifically 
stated that he would never commit suicide,  Moreover, chronic 
suicidal ideation was never reported prior to June 2006.  His 
speech was not intermittently illogical, obscure, or 
irrelevant, and there was no evidence of near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  Further, 
there was no evidence of impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or difficulty in adapting to stressful circumstances.  
Indeed, the examiner in June 2006 found the appellant's PTSD 
to have worsened only slightly since his last examination in 
November 2005, and the examiner commented that the Veteran's 
employability was not impaired by his PTSD and although his 
quality of life was significantly impaired due to physical 
symptoms.  [The clinical record shows that the appellant is 
morbidly obese, unable to walk more than five feet, and that 
he suffers from degenerative joint disease of the back and 
knees.]  Furthermore, the global assessment of functioning 
scores of 55 and 53 suggest moderate symptoms.  Thus, 
entitlement to an increased rating for post traumatic stress 
disorder is not in order prior to June 2, 2006.

Extra-Schedular Consideration

The symptoms presented by the Veteran's hypertension and PTSD 
are fully contemplated by the rating schedule.  There is no 
evidence his disability picture is exceptional when compared 
to other Veterans with the same or similar disability. There 
is no evidence that the claimant's hypertension or PTSD at 
any time during the appellate term necessitated frequent 
hospitalization, or that either disability has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate entitlement to referral for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 
111 (2008).


ORDER

Entitlement to a compensable evaluation for hypertension 
prior to April 28, 2006 is denied.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied for the period since April 28, 
2006.

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied for the period prior to June 2, 2006.


REMAND

The issue of entitlement to a rating in excess of 50 percent 
for PTSD from June 2, 2006 warrants further development. 

The Veteran was last evaluated by the VA for his PTSD in June 
2006.  VA medical treatment reports dated in 2007 suggest 
that his PTSD symptoms have worsened.  For example, in a 
March 2007 VA treatment report the Veteran's described 
increased sleep problems, hypervigilence, flashbacks, 
avoidant reactions to crowds, not attending church as before, 
and isolative behavior.  He stated that things had gotten 
worse since his nephew went to Iraq, and the examiner noted 
that the Veteran's symptoms probably were getting worse.  In 
a March 2007 VA treatment report, it was noted that the 
Veteran was startled when his family made unexpected noises.  
The Veteran was described as having his fists clutched and 
pacing around whenever he heard anything out of the ordinary.  
He reported increased isolation and seldom joining family 
functions.  Moreover, he indicated that he kept several 
knives around him, such as under the bed, one in the drawer 
and one under the car seat at all times.  He explained that 
he kept the knives because it was part of the "PTSD deal."  
In an April 2007 VA treatment report, it was noted that the 
Veteran struggled with numerous PTSD symptoms.   
   
In light of the VA treatment reports indicating increased 
symptoms due to posttraumatic stress disorder a new VA 
examination is warranted.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997). 

Additionally, the last VA outpatient treatment record 
obtained from the VA Medical Center in St. Cloud is dated in 
April 2007.   As the issue on appeal is being remanded for a 
current VA examination, the Board finds attempts should be 
made to obtain all outstanding medical records since April 
2007.

As the issue of entitlement to an increased rating for 
posttraumatic stress disorder  since June 2, 2006 could 
impact the claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders, appellate consideration of the latter 
claim is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority, as pertains to the issue of 
entitlement to a rating in excess of 50 
percent for posttraumatic stress disorder  
since June 2, 2006.  

2.  Obtain and associate with the claims 
file all available VA medical records from 
St. Cloud, Minnesota concerning treatment 
received by the Veteran for his PTSD since 
April 2007.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
 
3.  Therefore, the RO/AMC should schedule 
the Veteran for a VA psychiatric 
examination by a physician to determine the 
nature and extent of his service-connected 
PTSD since June 2, 2006.  The claims folder 
must be made available to the examiner for 
review before the examination.   Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
psychiatrist should report a full 
multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, and an 
explanation as to what the assigned score 
represents.  In addition, the examiner must 
address the degree of occupational and 
social impairment caused by the Veteran's 
service-connected PTSD.  A complete 
rationale for any opinion offered must be 
provided.  The psychiatrist's curriculum 
vitae must be attached to the examination 
report.

4.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The Veteran is to be notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for any 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to a rating in 
excess of 50 percent for posttraumatic 
stress disorder from June 2, 2006, and the 
claim of entitlement to a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders.  If any benefit is not granted, 
the Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


